 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1470 
In the House of Representatives, U. S., 
 
July 20, 2010 
 
RESOLUTION 
Honoring the life, achievements, and distinguished career of Chief Justice William S. Richardson. 
 
 
Whereas William S. Richardson was born on December 22, 1919, and spent most of his childhood in Palama and Kaimuki;  
Whereas William S. Richardson was born to a working class family of Hawaiian, Chinese, and Caucasian ancestry;  
Whereas William S. Richardson served as a platoon leader in the United States Army during World War II and was later inducted into the Infantry Officer Candidate School Hall of Fame;  
Whereas William S. Richardson served as Lieutenant Governor of Hawaii from 1962–1966;  
Whereas William S. Richardson led the Hawaii Democratic Party from 1956–1962;  
Whereas William S. Richardson served as the Chief Justice of the Hawaii Supreme Court from 1966–1982;  
Whereas the William S. Richardson School of Law honors his leadership by opening educational and professional avenues for the Islands’ most disadvantaged groups;  
Whereas William S. Richardson upheld traditional Hawaiian laws and expanded public rights for Native Hawaiians and all people in Hawaii;  
Whereas as William S. Richardson was awarded the Spirit of Excellence Award from the American Bar Association; and  
Whereas, on June 21, 2010, at the age of 90, William S. Richardson passed away in Honolulu, Hawaii: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the life, achievements, and distinguished career of Chief Justice William S. Richardson;  
(2)emphasizes that, among his judicial accomplishments, Chief Justice William S. Richardson changed the face of higher education in Hawaii by opening avenues for the Islands’ most disadvantaged groups and by building a more equitable society for the people of Hawaii; and  
(3)recognizes the William S. Richardson School of Law, the educational institution that bears his name, as a significant part of the legacy of William S. Richardson.  
 
Lorraine C. Miller,Clerk. 
